Citation Nr: 0614267	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.  

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for depression, 
secondary to the appellant's service-connected arthritis of 
the knees.  

6.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee, from July 3, 2003 to October 31, 
2005.    

7.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The appellant had active military service from July 1974 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and December 2004 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina.               

In regard to the appellant's claim for an increased rating 
for left knee arthritis, by a June 2003 rating action, the RO 
granted service connection for arthritis of the left knee.  
At that time, the RO assigned a 10 percent disability rating 
for the appellant's service-connected left knee arthritis, 
effective from April 21, 2003.  On July 3, 2003, the 
appellant, through her representative, requested that her 
service-connected left knee disability be reevaluated for a 
higher rating.  In a January 2004 rating action, the RO 
denied the appellant's claim for an evaluation in excess of 
10 percent for left knee arthritis.  The appellant disagreed 
and this appeal ensued.  While this appeal was pending, the 
RO, in a December 2005 rating action, determined that the 
appellant was entitled to a temporary 100 percent evaluation 
for convalescence following surgery of the left knee, from 
November 1, 2005 to December 31, 2006.  Specifically, the RO 
stated that the appellant had provided medical evidence from 
the VA Medical Center (VAMC) showing that she had undergone a 
left knee arthroplasty on November 1, 2005.  According to the 
RO, due to the appellant's left knee surgery, an evaluation 
of 100 percent was warranted for 13 months which included one 
month of convalescence and a schedular evaluation of 100 
percent for 12 months.  The RO indicated that after 13 
months, effective from January 1, 2007, a minimum evaluation 
of 30 percent would be assigned.  The RO noted that the 
appellant would be scheduled for a VA examination following 
the 13 months to determine any additional disability.  Thus, 
given that the appellant filed her increased rating claim on 
July 3, 2003, and that she has been receiving a temporary 100 
percent rating for her service-connected left knee disability 
since November 1, 2005, the Board has characterized the issue 
on appeal as entitlement to a rating in excess of 10 percent 
for arthritis of the left knee, from July 3, 2003 to October 
31, 2005.  

The issues of entitlement to service connection for 
depression, secondary to the appellant's service-connected 
arthritis of the knees, entitlement to a rating in excess of 
10 percent for arthritis of the left knee, from July 3, 2003 
to October 31, 2005, entitlement to an increased rating for 
arthritis of the right knee, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities, will be discussed in 
the remand portion of this decision; these issues are 
remanded to the RO via the Appeals Management Center in 
Washington D.C. 


FINDINGS OF FACT

1.  In December 2005, prior to promulgation of a decision by 
the Board, the appellant withdrew her appeal in regard to the 
claim of entitlement to service connection for a bilateral 
shoulder condition.

2.  Type II diabetes mellitus was first identified many years 
after the appellant's separation from service and is not 
shown to be related to any incident of such service.

3.  The appellant does not have glaucoma that is attributable 
to military service.

4.  Hypertension was first identified many years after the 
appellant's separation from service and is not shown to be 
related to any incident of such service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the appellant for the  issue of entitlement to service 
connection for a bilateral shoulder condition, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).       

2.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).      

3.  Glaucoma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

4.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Shoulder Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

By a rating decision, dated in December 2004, the RO denied 
the appellant's claim of entitlement to service connection 
for a bilateral shoulder condition.  The appellant perfected 
an appeal in March 2005 as to this issue.  However, in a 
statement in support of claim (VA Form 21-4138), which was 
submitted at the time of the appellant's December 2005 
hearing at the RO before the Board (hereinafter, "Travel 
Board hearing"), the appellant stated that she wished to 
withdraw her appeal as to the issue of entitlement to service 
connection for a bilateral shoulder condition.   

In light of the above, the Board recognizes that prior to the 
promulgation of a decision by the Board, the appellant 
indicated that she wished to withdraw her appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
entitlement to service connection for a bilateral shoulder 
condition.  Hence, the Board finds that the appellant has 
withdrawn her claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to service connection for a 
bilateral shoulder condition, and it is dismissed.






II.  Type II Diabetes Mellitus, Glaucoma, and Hypertension

With respect to the appellant's claims for service connection 
for type II diabetes mellitus, glaucoma, and hypertension, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the appellant's service connection claims, a 
letter dated in September 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the Board notes that although the appellant was not 
examined for the purpose of addressing her claims for service 
connection for type II diabetes mellitus, glaucoma, and 
hypertension, none was required.  The Board observes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  In this case, the appellant has type II 
diabetes mellitus, glaucoma, and hypertension, but there is 
no medical evidence of record showing that she had type II 
diabetes mellitus, glaucoma, and/or hypertension during her 
period of active military service, or that she had type II 
diabetes and/or hypertension within the one-year presumptive 
period.  In this regard, the Board recognizes that in the 
December 2005 Travel Board hearing, the appellant testified 
that within one year of her discharge from the military, she 
received treatment from a private physician and was diagnosed 
with type II diabetes mellitus, glaucoma, and hypertension.  
However, the appellant also stated that she had contacted the 
private physician's office and was informed that they no 
longer had her records.  

The Board further notes that in the December 2005 Travel 
Board hearing, the appellant testified that since 2003, she 
had been receiving disability benefits from the Social 
Security Administration based on her bilateral knee 
disabilities.  However, in regard to the appellant's claims 
for service connection for type II diabetes mellitus, 
glaucoma, and hypertension, the Board finds that an attempt 
to obtain the Social Security Administration records would 
not aid in substantiating the aforementioned claims.  
Specifically, the focus of the Social Security Administration 
in determining benefit eligibility is not to determine the 
etiology of a disability, as is the focus in VA claims of 
entitlement to service connection, but to determine if a 
current disability exists.  Thus, seeking additional records 
from the Social Security Administration of current 
disability, a fact that is already established with respect 
to the appellant's claims for service connection for type II 
diabetes mellitus, glaucoma, and hypertension, would unduly 
delay the appellant's quest for a final decision in these 
matters.

In light of the above, there is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.   See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).    

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including diabetes mellitus and cardiovascular-
renal disease, to include hypertension, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

In the instant case, the appellant contends that her 
currently diagnosed type II diabetes mellitus, glaucoma, and 
hypertension are related to her period of active military 
service.  In the appellant's December 2005 Travel Board 
hearing, the appellant testified that although she did not 
receive treatment for type II diabetes mellitus, glaucoma, or 
hypertension during service, she stated that within one year 
of her discharge, she was diagnosed with the aforementioned 
disorders and received treatment for them.  

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed type II diabetes 
mellitus, glaucoma, and hypertension are not the result of 
injury or disease incurred in, or aggravated by, her military 
service.  In this regard, the appellant's service medical 
records, including the June 1976 separation examination 
report, are negative for any complaints or findings of type 
II diabetes mellitus, glaucoma, and/or hypertension.  
Numerous private and VA post-service medical evidence, dated 
from December 1980 to November 2005, reflect that the first 
clinical evidence of type II diabetes mellitus and 
hypertension was in February 1997, approximately 20 and a 
half years after the appellant's separation from the 
military.  VAMC outpatient treatment records include a 
computerized problem list of the appellant's problems, dated 
in April 1999.  The April 1999 list includes type II diabetes 
mellitus and hypertension; next to the diagnoses, the date 
"February 1997" is listed.  Subsequent treatment and 
examination reports reflect that the appellant continued to 
seek treatment for her type II diabetes mellitus and 
hypertension.  In addition, the first clinical evidence of 
glaucoma was in August 2001, approximately 25 years after the 
appellant's separation from the military.  VAMC outpatient 
treatment records reflect that in August 2001, the appellant 
was diagnosed with numerous disorders, including glaucoma of 
the left eye.  Subsequent treatment and examination reports 
reflect that the appellant continued to seek treatment for 
her glaucoma.  

The only evidence of record supporting the appellant's claims 
is her own lay opinion that she currently has type II 
diabetes mellitus, glaucoma, and hypertension, which are 
related to her period of active military service.  However, 
the appellant has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and her opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The appellant does not claim and her DD 214 does not show any 
service in Vietnam.  Thus, service connection for type II 
diabetes mellitus is not for consideration under the 
presumptive provisions applicable to Agent Orange exposure.  
38 C.F.R. § 3.309(e) (2005).

In light of the above, the Board finds that there is no 
competent medical evidence of record which links the 
appellant's currently diagnosed type II diabetes mellitus, 
glaucoma, and/or hypertension to service, or to any incident 
of service, despite her assertions that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of these disorders is 
more than 20 years after her separation from the military.  
See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there 
is no evidence of type II diabetes mellitus, glaucoma, and/or 
hypertension in service, or type II diabetes mellitus and/or 
hypertension within one year subsequent to service discharge, 
and there is no evidence which provides the required nexus 
between military service and type II diabetes mellitus, 
glaucoma, and hypertension, service connection for these 
disorders is not warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for a 
bilateral shoulder condition is dismissed.  

The claim of entitlement to service connection for type II 
diabetes mellitus is denied.  

The claim of entitlement to service connection for glaucoma 
is denied.

The claim of entitlement to service connection for 
hypertension is denied.







REMAND

In regard to the appellant's claim for entitlement to service 
connection for depression, secondary to the appellant's 
service-connected arthritis of the knees, the appellant 
contends that she suffers from depression due to the chronic 
pain that she experiences because of her service connected 
bilateral knee disabilities.

VAMC outpatient treatment records, from May to July 2003, 
show that on May 7, 2003, the appellant underwent a mental 
health evaluation.  At that time, it was noted that the 
appellant had pain in her knees, back, hips, and wrists, and 
that most of her pain was from her left knee.  The 
provisional diagnosis was depression related to chronic pain 
and service connection.  Upon further evaluation, it was 
reported that according to the appellant, she had been crying 
two to three times a day and had felt depressed almost every 
day for more than two years.  It was indicated that the 
appellant was frustrated because she was not receiving "any 
help with chronic pain or service connection for left knee 
injury in military," and that her frustration was related to 
her depression.  The final diagnosis was depression.  The 
records further reflect that in June 2003, the appellant 
underwent individual psychotherapy.  At that time, the 
examiner stated that the appellant had several stressors 
ranging from the recent death of her mother to chronic knee 
pain for which she did not get significant relief.  Upon 
mental status evaluation, the examiner reported that the 
appellant had depression with grief and adjustment to chronic 
pain.  The diagnosis was depression.  In July 2003, the 
appellant underwent another session of individual 
psychotherapy which was conducted by the same examiner from 
the appellant's June 2003 meeting.  At that time, the 
examiner noted that the appellant continued to be depressed 
with crying spells and discouragement regarding her pain and 
failing health.  The examiner stated that according to the 
appellant, she had ongoing left knee pain and was having 
problems with her eyes.  In addition, the appellant was still 
grieving her mother's death.  According to the examiner, it 
"look[ed] like her depression [was] secondary to medical 
conditions and social stressors, like finances."  The 
examiner indicated that the appellant's depression had 
worsened with the death of her mother.  The diagnosis was 
depression associated with medical conditions.   

A VA examination was conducted in July 2003.  At that time, 
the appellant stated that she had chronic bilateral knee pain 
due to the arthritis in her knees.  The appellant indicated 
that because of her chronic pain, she could no longer do 
things such as clean her house or cook.  She noted that her 
depression started approximately one year ago.  The appellant 
reported that she believed that in addition to her chronic 
pain, the depression started due to the fact that her husband 
was a Vietnam veteran and started to have more nightmares 
and, as such, she could not sleep due to fear.  According to 
the appellant, because of her physical limitations, she had 
to let her 10 year old adopted daughter live with her older 
adult daughter.  Following mental status evaluation, the 
diagnoses were the following: (Axis I) major depressive 
episode, in partial remission, (Axis III) arthritis, 
noninsulin-dependent diabetes mellitus, hypertension, 
hypercholesterolemia, and glaucoma, (Axis IV) problems with 
primary support group due to loss of mother and separation 
with adopted daughter, occupational problems, and (Axis V) 
Global Assessment of Functioning (GAF) score of 68.  The 
examiner stated that the appellant met the criteria for a 
diagnosis of major depression.  According to the examiner, it 
was as likely as not that the appellant's depression was a 
result of her physical limitations which had resulted in 
losses, such as the loss of her 10 year old adopted daughter 
who went to live with her adult children.  

VAMC outpatient treatment records show that in February 2004, 
the appellant had an appointment with the same VA examiner 
who had conducted her June and July 2003 individual 
psychotherapy sessions.  The examiner stated that the 
appellant wanted her to clarify how the appellant's 
depression may be related to her knee condition.  According 
to the examiner, the appellant had depression and her kind of 
depression was often the sort that was secondary to other 
conditions, like cardiac problems, diabetes, or chronic pain.  
The examiner noted that in the appellant's case, although she 
had the exacerbating condition of diabetes, she herself 
experienced the chronic pain to be draining energy, will, and 
the capacity to keep a mood supporting daily positive 
experiences.  The appellant found it necessary to have her 
"granddaughter" cared for by another relative as she found 
her pain had limited her ease of parenting.  Thus, the 
examiner stated that "in answer to the concerns of the 
rating agents," it was her opinion that the appellant's 
depression was "concurrent with her service-connected 
disability, knee pain."             

In light of the above, the evidence of record shows that the 
appellant has a current diagnosis of depression.  However, in 
regard to the etiology of the appellant's depression, many 
reasons have been given ranging from the death of her mother 
to numerous medical conditions, including the pain she 
experiences due to her service-connected arthritis of the 
knees.  In the appellant's July 2003 VA examination, the 
examiner stated that it was as likely as not that the 
appellant's depression was a result of her physical 
limitations.  In this regard, although the examiner generally 
noted that according to the appellant, she had physical 
limitations due to her bilateral knee pain, the examiner did 
not specifically state that the appellant's physical 
limitations were solely due to her service-connected 
bilateral knee disabilities.  Thus, although the VA examiner 
linked the appellant's depression to her physical 
limitations, the examiner did not specifically address what 
disability(ies) caused her physical limitations.  
Accordingly, the VA examiner's opinion is not clear and does 
not specifically address the pertinent question of whether 
the appellant's depression was caused or made worse by her 
service-connected bilateral knee disabilities.

In addition, in a February 2004 VAMC outpatient treatment 
record, the VA examiner from the appellant's June and July 
2003 individual psychotherapy sessions opined that the 
appellant's depression was "concurrent with her service-
connected disability, knee pain."  In this regard, in 
Webster's II New College Dictionary (1995), "concurrent" is 
defined as "occurring at the same time."  Id. at 234.  
Thus, although it was the VA examiner's opinion that the 
appellant's depression occurred at the same time as her knee 
pain, the examiner did not address the pertinent question of 
whether the appellant's depression was caused or made worse 
by her service-connected bilateral knee disabilities.  
Accordingly, in light of the above, the Board finds that a VA 
examination, as specified in greater detail below, should be 
obtained in order to determine the etiology of any 
psychiatric disorder, to specifically include depression.   

In the December 2005 Travel Board hearing, the appellant 
testified that her right knee symptomatology had worsened 
since 2003.  In this regard, the Board notes that in August 
2005, the appellant underwent a VA examination which was 
pertinent to her increased rating claim.  The examination was 
conducted by a physician's assistant and the examination 
report was reviewed and signed by a physician.  However, 
subsequent to the examination, the RO determined that the 
August 2005 VA examination report was inadequate and did not 
provide relevant information such as whether the appellant's 
range of motion was supported by the objective findings.  
Thus, the appellant underwent another VA examination in 
September 2005 which was once again conducted by a 
physician's assistant.  However, there is no evidence showing 
that the September 2005 VA examination report was reviewed 
and signed by a physician.  Therefore, the Board finds the 
September 2005 VA examination report deficient because the 
report was not signed by a physician as required by VA 
Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  Given that the appellant's September 
2005 VA examination was conducted by a physician's assistant 
and not a medical doctor, and in light of the appellant's 
testimony at the December 2005 Travel Board hearing, the 
Board finds that the appellant has not yet been afforded the 
benefit of an adequate medical examination.  See Manual M-21-
1; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).  Therefore, in 
light of the above, the RO must afford the appellant a new 
examination.

The Board further observes that in the December 2005 Travel 
Board hearing, the appellant testified that since 2003, she 
had been receiving disability benefits from the Social 
Security Administration based on her bilateral knee 
disabilities.  However, the Social Security Administration 
award decision and supporting documents are not part of the 
record.  In order to ensure that the appellant's claims for 
entitlement to a rating in excess of 10 percent for arthritis 
of the left knee, from July 3, 2003 to October 31, 2005, 
entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee, and entitlement to a TDIU due to 
service-connected disabilities, are adjudicated on the basis 
of a complete evidentiary record, the Social Security 
Administration award letter and related evidence should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In the instant case, the appellant maintains that she is 
unable to work because of her service-connected bilateral 
knee disabilities.  In this regard, the Board notes that the 
evidence of record is negative for a VA opinion as to how the 
appellant's service-connected bilateral knee disabilities 
affect her ability to work.  Such an opinion is required 
before the Board can decide the TDIU issue.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).  Therefore, the appellant 
should be afforded a VA examination in order to address the 
issue of whether she is unemployable due to her service- 
connected disabilities.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).        

2.  The RO must obtain from the Social 
Security Administration the award 
determination letter granting the 
appellant's claim for disability benefits, 
and any medical records upon which the 
Social Security Administration decision 
was based.  A response, negative or 
positive, must be associated with the 
claims file.

3.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations: 

(A) a comprehensive examination conducted 
by a psychiatrist to determine the nature 
and etiology of any psychiatric disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the VAMC 
outpatient treatment records dated on May 
7, 2003, June 30, 2003, July 24, 2003, and 
February 17, 2004, and the July 2003 VA 
examination report.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether the appellant currently has any 
psychiatric disorders, to specifically 
include depression, and if so, whether any 
currently diagnosed psychiatric disorder 
was caused or made worse by the 
appellant's service-connected arthritis of 
the knees.  If the examiner cannot render 
this opinion without resort to 
speculation, the report should so state.  
If no disability is found, or if there is 
no relationship to the appellant's 
service-connected bilateral knee 
disabilities, such findings and 
conclusions should be affirmatively 
stated.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The report 
prepared should be typed.

(B) a VA orthopedic examination conducted 
by a physician to determine the current 
severity of the appellant's service-
connected right knee disability, and to 
determine to what extent the appellant's 
service-connected bilateral knee 
disabilities provide limitations on her 
ability to obtain employment.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished, to specifically include 
x-rays.  

In regard to the appellant's right knee 
disability, the examiner must conduct 
complete range of motion studies and 
describe all current right knee 
symptomatology.  The examiner must state 
with respect to the appellant's right 
knee, whether there is recurrent 
subluxation or lateral instability, and, 
if so, whether disability manifested by 
recurrent subluxation or lateral 
instability is best characterized as 
"slight," "moderate," or "severe."  
The examiner must state whether the 
semilunar cartilage is dislocated, and 
whether there are frequent episodes of 
locking, pain, or effusion into the joint.  
The examiner must also indicate whether 
there is any evidence of impairment of the 
tibia or fibula in terms of malunion or 
nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner must indicate whether the 
resulting disability is best described as 
"slight," "moderate," or "marked" in 
degree.  If there is evidence of nonunion 
of the tibia or fibula, the examiner must 
indicate whether loose motion is present 
and whether a brace is required.  
Furthermore, the examiner must render an 
opinion as to the extent to which the 
appellant experiences weakness, excess 
fatigability, incoordination, or pain in 
his right knee due to repeated use or 
flare-ups, and must equate these problems 
to additional loss in range of motion 
beyond that shown clinically.  If the loss 
of motion manifested on examination 
represents maximum disability, or there 
are no functional limitations shown, the 
examiner must so state.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
must clearly so state, and explain why.  A 
complete rationale for all opinions must 
be provided. 

In regard to whether the appellant's 
service-connected bilateral knee 
disabilities provide limitations on her 
ability to obtain employment, the examiner 
must elicit from the appellant and record 
for clinical purposes a full work and 
educational history.  Based on his/her 
review of the case, the examiner must 
provide an opinion as to whether the 
appellant's service-connected bilateral 
knee disabilities alone preclude her from 
securing and following substantially 
gainful employment consistent with her 
education and occupational experience.  A 
complete rationale for the opinions 
expressed must be provided.  Any report 
prepared must be typed.

4.  The RO must notify the appellant that 
it is her responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must then review and re- 
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the appellant's satisfaction, the RO must 
provide the appellant and her 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


